Citation Nr: 9905776	
Decision Date: 03/01/99    Archive Date: 03/11/99

DOCKET NO.  95-09 217A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to a program of vocational rehabilitation 
training under the terms and conditions of Chapter 31, Title 
38, United States Code.

(A claim on the issues of entitlement to service connection 
for a low back disorder and entitlement to an increase in the 
20 percent evaluation currently assigned for the service-
connected right knee disorder, are the subject of a separate 
decision.)


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel


INTRODUCTION

The veteran served on active duty from January 1964 to 
December 1966.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an February 1995 decision by the Vocational 
Rehabilitation Counseling Psychologist of the Columbia, South 
Carolina, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  The notice of disagreement was received in 
March 1995.  The statement of the case was sent to the 
veteran in March 1995.  The substantive appeal was received 
in April 1995.  In May 1995, the veteran testified at a 
personal hearing before a hearing officer at the RO.  


FINDING OF FACT

Since the veteran's disabilities prevent him from obtaining 
and retaining employment consistent with his abilities, 
aptitudes, and interests, he has an employment handicap.  


CONCLUSION OF LAW

The veteran has an employment handicap and meets the criteria 
for entitlement to benefits under Chapter 31, Title 38, 
United States Code.  38 U.S.C.A. §§ 3100, 3101, 3102, 5107 
(West 1991 & Supp. 1998); 38 C.F.R. §  21.51 (1998).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran's claim as to this issue is well-grounded within 
the meaning of 38 U.S.C.A. § 5107 .  That is, the Board finds 
that he has presented a plausible claim.  The Board is also 
satisfied that all relevant facts have been properly 
developed and that no further assistance to the veteran is 
required to comply with the duty to assist mandated by 38 
U.S.C.A. § 5107 .

A review of the record shows that the veteran initially 
applied for entitlement to a program of vocational 
rehabilitation training under the terms and conditions of 
Chapter 31 in 1989.  At that time, the veteran was employed 
as an automotive mechanic instructor and had been employed in 
that capacity for 20 years.  The Board notes that the veteran 
had a background in the automotive industry and had completed 
a 2 year trade program in auto mechanics.  In conjunction 
with his claim, the veteran was evaluated by a Vocational 
Rehabilitation Counseling Psychologist.  Following the 
evaluation and a review of the veteran's pertinent history, 
the Vocational Rehabilitation Counseling Psychologist 
determined that the veteran was not entitled to a program of 
vocational rehabilitation training under the terms and 
conditions of Chapter 31.  The Vocational Rehabilitation 
Counseling Psychologist noted that while the veteran had a 
service-connected right knee disability which was rated as 10 
percent disabling which materially contributed to an 
impairment of employability, the veteran had overcome the 
effects of the impairment of employability by a combination 
of his completion of a Bachelor's Degree with Master's level 
work and his 20 years of experience in teaching at a 
technical college.  As such, the Vocational Rehabilitation 
Counseling Psychologist concluded that the veteran did not 
have an employment handicap.  The veteran had found and 
retained a job consistent with his abilities, aptitudes, and 
interests.  It was noted that the veteran's basic termination 
date for consideration of Chapter 31 benefits was July 10, 
2001.

In August 1992, the veteran filed a claim for an increased 
rating for his service-connected right knee disability and 
for service connection for a back disability.  In a January 
1993 rating decision, entitlement to an increased rating for 
the service-connected right knee disability and service 
connection for a back disability were denied.  Thereafter, 
the veteran perfected his appeal to the Board with regard to 
those two issues.  

In an August 1994 determination by a hearing officer at the 
RO, the veteran's disability rating for his service-connected 
right knee disability was increased to 20 percent disabling 
based in recent medical evidence which showed an increase in 
severity in the veteran's right knee disability.  It was 
noted that the veteran was currently required to wear a knee 
brace and experienced frequent episodes of pain and effusion.  
This determination was implemented in an October 1994 rating 
decision.  

Thereafter, the veteran applied again for entitlement to a 
program of vocational rehabilitation training under the terms 
and conditions of Chapter 31.  In conjunction with his claim, 
the veteran was evaluated by a Vocational Rehabilitation 
Counseling Psychologist in February 1995.  The veteran 
reported to the Vocational Rehabilitation Counseling 
Psychologist that he had retired from his prior employment as 
an automotive mechanic instructor in 1994 since a new 
administration had been instituted at the school, he was 
missing some days from employment due to his VA appointments, 
and since he was in a position to meet the 30 year 
requirement for retirement.  However, thereafter, the veteran 
indicated that he again sought employment in the automotive 
industry in order to support himself.  He related that he 
encountered difficulty in that regard for 6 months, but was 
eventually employed by his current employer, Auto Zone.  The 
veteran explained that he was a supervisor, but was required 
to performs physical tasks that cause him to experience pain 
and discomfort due to his service-connected right knee 
disability.  The Vocational Rehabilitation Counseling 
Psychologist inquired as to whether or not the veteran could 
use his prior training as an instructor, but the veteran 
indicated that he would then be employed by the State of 
South Carolina and could not do so due to his retirement 
status.  The veteran indicated that he wanted to be trained 
in the necessary skills to operate the computer and cash 
register systems at his current employment.  

Following the evaluation and a review of the veteran's 
pertinent history, the Vocational Rehabilitation Counseling 
Psychologist determined that the veteran was not entitled to 
a program of vocational rehabilitation training under the 
terms and conditions of Chapter 31.  The Vocational 
Rehabilitation Counseling Psychologist noted that while the 
veteran had a service-connected right knee disability which 
was rated as 20 percent disabling which materially 
contributed to an impairment of employability, the veteran 
had overcome the effects of the impairment of employability 
by a combination of his completion of a Bachelor's Degree, 
his many years of experience in teaching at a technical 
college, and his current status of being employed.  As such, 
the Vocational Rehabilitation Counseling Psychologist 
concluded that the veteran did not have an employment 
handicap.  The veteran had developed marketable skills in the 
automotive field which was compatible with his service-
connected disability, but chose not to remain an instructor 
of his own accord.  However, subsequently, the veteran found 
and retained another job in the automotive field.  The 
veteran appealed this determination and perfected his appeal 
to the Board.  

In conjunction with his appeal, the veteran testified at a 
personal hearing before a hearing officer at the RO in May 
1995.  At that time, the veteran asserted that his current 
employment was in jeopardy due to his service-connected right 
knee disability.  The veteran testified that his current 
employment requires physical demands that he is increasingly 
unable to meet.  In addition, the veteran expressed that 
there was some negativity directed toward him due to his 
status as a disabled person.  The veteran asserted that he 
currently wanted to be trained in computer and typing skills 
so that he could remain with his current employer in a 
position which would be more sedentary and compatible with 
his medical problems.  The veteran further related that even 
if he attempted to return to his prior employment as an 
instructor, much of the current requirements in that position 
also require typing and computer skills.  The veteran 
testified that he wants to remain employed and to retain 
employment in the automotive field because his entire 
employment background is in the automotive field.  
Thereafter, the hearing officer confirmed and continued the 
prior denial of Chapter 31 benefits.  

In July 1996 and May 1997, the Board remanded the issues of 
entitlement to an increased rating for his service-connected 
right knee disability and service connection for a back 
disability to the RO for further development.  This 
development was completed.  As noted on the front page of 
this decision, a determination regarding these issues was 
made in a separate Board decision.  In that decision, the 
Board denied entitlement to an increase in the 20 percent 
rating for his service-connected residuals of a right knee 
injury, but also granted entitlement to service connection 
for mechanical low back pain with degenerative joint disease 
and arthritis and granted a separate 10 percent for residuals 
of a right knee injury based on limitation of motion of the 
knee due to degenerative arthritis.  

The Board notes that the United States Court of Veterans 
Appeals (Court) has rendered a case which directly affected 
the adjudication of claims of basic eligibility for 
vocational rehabilitation training under the terms and 
conditions of Chapter 31, Title 38, United States Code.  In 
the case of Davenport v. Brown, 7 Vet. App. 476 (1995), the 
Court held that the requirement of 38 C.F.R. § 21.51(c) that 
a veteran's service-connected disability must "materially 
contribute" to the veteran's employment handicap is 
inconsistent with 38 U.S.C.A. § 3102 and, not authorized.  
The Court stated further, that to the extent that 38 C.F.R. § 
21.51(c)(2),(e),(f)(1)(ii) and (f)(2), that include the 
"materially contribute" language, require a causal nexus 
between a veteran's service-connected disability and the 
veteran's employment handicap, those regulatory provisions 
are "unlawful and set aside."  Davenport, at 486.  However, 
Pub. L. 104-275, Title I, §  101, Oct. 9, 1996, 110 Stat. 
3324 reestablished the requirement that the veteran's 
employment handicap must be the result of service-connected 
disability in order to be entitled to Chapter 31 benefits.  
In this case, the veteran filed his current claim for Chapter 
31 benefits prior to Pub. L. 104-275, Title I, §  101, Oct. 
9, 1996, 110 Stat. 3324 reestablishing the requirement that 
the veteran's employment handicap must be the result of 
service-connected disability in order to be entitled to 
Chapter 31 benefits.  Therefore, his nonservice-connected 
disabilities must also be considered.  In this case, the 
veteran is service-connected for right knee and back 
disabilities.  In addition, he has a nonservice-connected 
left shoulder disability.  

The pertinent law and regulation provide that a veteran shall 
be entitled to a rehabilitation program under the terms and 
conditions of Chapter 31, if the veteran is determined by the 
Secretary of Veterans Affairs to be in need of rehabilitation 
due to an employment handicap.  38 U.S.C.A. § 3102.  An 
employment handicap is defined as an impairment of the 
veteran's ability to prepare for, obtain, or retain 
employment consistent with his/her abilities, aptitudes, and 
interests.  38 U.S.C.A § 3101; 38 C.F.R. § 21.51(b).  
Impairment is defined as restrictions on employability caused 
by disabilities, negative attitude toward the disabled, 
deficiencies in education and training, and other pertinent 
factors.  38 C.F.R. § 21.51(c)(1).  An employment handicap 
which entitles the veteran to assistance under the Chapter 31 
program exists when all of the following conditions are met: 
(i) the veteran has an impairment of employability; this 
includes veterans who are qualified for suitable employment, 
but do not obtain or retain such employment for reasons not 
within their control; (ii) the veteran's service-connected 
disability materially contributes to the impairment of 
employability (as noted, in this case, the veteran need only 
show that his disabilities in sum materially contributes to 
the impairment of employability); (iii) the veteran has not 
overcome the effects of the impairment of employability 
through employment in an occupation consistent with his or 
her pattern of abilities, aptitudes and interests.  38 C.F.R. 
§ 21.51(f)(1).  An employment handicap does not exist when 
any of the following conditions is present: (i) the veteran's 
employability is not impaired; this includes veterans who are 
qualified for suitable employment, but do not obtain or 
retain such employment for reasons within their control; (ii) 
the veteran's employability is impaired, but his or her 
service-connected disability does not materially contribute 
to the impairment of employability; (iii) the veteran has 
overcome the effects of the impairment of employability 
through employment in an occupation consistent with his or 
her pattern of abilities, aptitudes and interests, and is 
successfully maintaining such employment.  38 U.S.C.A. 
§ 3102; 38 C.F.R. § 21.51(f)(2).  

Fundamentally, the Board stresses that under the pertinent 
laws and regulations, an employment handicap due to the 
veteran's overall disability must exist in order to receive 
Chapter 31 educational benefits.  In this case, the Board 
does not concur with the determination by the Vocational 
Rehabilitation Counseling Psychologist that the veteran has 
no employment handicap.  

First of all, the veteran has an impairment of employability.  
The veteran's employability is restricted due to the physical 
limitations placed on him by his disabilities, particularly 
his right knee and back disability.  He is simply unable to 
perform physically demanding tasks to include standing for 
extended periods.  In addition, although the veteran has 
extensive experience in the automotive field as, primarily, a 
technical instructor, and also as a supervisor in an 
automotive store, his employability is restricted by 
deficiencies in education and training in the computer and 
typing fields.  In addition, in his present employment, the 
veteran expressed that there was some negativity directed 
toward him due to his status as a disabled person.  
38 C.F.R. § 21.51(c)(1); (f)(1)(i).  

Secondly, the veteran's service-connected disabilities and 
nonservice-connected disability materially contribute to the 
impairment of employability.  As previously noted, the 
veteran is simply unable to perform physically demanding 
tasks in his previous and current areas of employment.  The 
veteran would be better-suited to employment that does not 
require physically demanding activities.  
38 C.F.R. § 21.51(c)(1), (2), (3); (f)(1)(ii).  

Thirdly, the veteran has not overcome the effects of the 
impairment of employability through employment in an 
occupation consistent with his or her pattern of abilities, 
aptitudes and interests.  Although the veteran is currently 
employed in the automotive field, he is having difficulty 
retaining that employment due to increasing limitations 
caused by, primarily, his right knee and back disabilities.  
Although he has been able to meet the requirements of his 
employment in the past, he can no longer meet the physical 
demands.  Currently, the veteran's employment is in jeopardy 
and it is clear from the medical evidence that the veteran 
cannot perform his required duties adequately.  In addition, 
the veteran's disabilities, primarily, his right knee and 
back disabilities, place the veteran at a competitive 
disadvantage with similarly circumstanced nondisabled persons 
in obtaining employment.  In his hearing testimony, the 
veteran explained that since he cannot perform the tasks 
necessary for his employment and since he does not have the 
necessary expertise in computers and typing, others who are 
not disabled have been promoted above him even though he has 
more experience in his chosen field.  
38 C.F.R. § 21.51(c)(4); (e) (2), (3); (f)(1)(iii).  

Conversely, the Board does not agree with the Vocational 
Rehabilitation Counseling Psychologist's determination that 
the veteran was qualified for suitable employment, but had 
not obtained or retained such employment for reasons within 
his control.  The veteran has much experience in his chosen 
field of automotives, but he is qualified for employment that 
requires physical activity that he cannot perform to include 
prolonged standing.  Likewise, the employment in his field 
that he could possibly obtain that does not require 
physically demanding activities, requires other skills to 
include computer and typing skills which he does not have.  
As such, it is clear that the veteran has not overcome the 
effects of his impairment of employability through employment 
in an occupation consistent with his pattern of abilities, 
aptitudes and interests, and is not successfully maintaining 
such employment.  38 C.F.R. § 21.51(f)(2).  

In light of the foregoing, the Board concludes that the 
veteran's disabilities prevent him from obtaining and 
retaining employment consistent with his abilities, 
aptitudes, and interests.  As such, an employment handicap 
has been demonstrated as contemplated under 38 U.S.C.A. § 
3102 and 38 C.F.R. § 21.51. 


ORDER

Vocational rehabilitation training in accordance with the 
provisions of Chapter 31, Title 38, United States Code, is 
granted.


		
	E. M. KRENZER
	Member, Board of Veterans' Appeals

 

- 2 -


- 1 -


